 
 
I 
111th CONGRESS
1st Session
H. R. 966 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mrs. Schmidt introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require certain air carriers of foreign air transportation to disclose the nature and source of delays and cancellations experienced by air travelers. 
 
 
1.Foreign air transportation delays reportedThe Secretary of Transportation shall modify the regulations in part 234 of title 14, Code of Federal Regulations, relating to airline service quality performance reports, to also require an air carrier that provides foreign air transportation, including foreign air carriers issued permits under section 41302 of title 49, United States Code, to disclose the nature and source of delays and cancellations experienced by air travelers. 
 
